771 N.W.2d 794 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Frederick James MARDLIN, Defendant-Appellee.
Docket No. 139146. COA No. 279699.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the application for leave to appeal the May 5, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether evidence provided under the "doctrine of chances" may be used to establish that a fire did not have a natural or accidental cause, and whether more than the mere occurrence of other fires involving the defendant's property is necessary for admission of such evidence.
The motion for bond pending appeal or expedited review and the motion to appoint an expert are DENIED.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.